Citation Nr: 1312582	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  06-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) from December 27, 2001 to January 12, 2004.

2.  Entitlement to an effective date earlier than September 3, 2010, for the grant of service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, K.W., and R.D.



ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to December 1970, with subsequent service in a Reserve component.  The record reflects service in the Republic of Vietnam from March 1968 to November 1969, and the Veteran is in receipt of a Combat Action Ribbon.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2003 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The December 2003 rating decision granted service connection for PTSD and assigned an initial 10 percent evaluation, effective from December 27, 2001.  The Veteran expressed disagreement with the assigned evaluation and the present claim ensued.  

In subsequent rating decisions, the RO increased the evaluation assigned for the Veteran's service-connected PTSD and created staged initial ratings.  As these increases did not represent a complete grant of the benefits on appeal, the Veteran's claim for an increased evaluation for PTSD remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2006 the Veteran appeared at a RO hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record.  In June 2007 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's June 2007 Board hearing, and the Veteran has waived initial RO consideration of this evidence.  

In a March 2008 decision, the Board, in pertinent part, granted an initial evaluation of 30 percent for PTSD, from December 27, 2001 through January 12, 2004, granted an initial staged rating of 50 percent for PTSD, from January 13, 2004 through September 19, 2004, and denied an initial staged rating in excess of 50 percent for PTSD from November 1, 2004.  (A temporary total hospitalization rating had been assigned by the RO, pursuant to 38 C.F.R. § 4.29 from September 20, 2004 through October 31, 2004.)  The Veteran appealed the March 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A March 2009 Joint Motion For (partial) Remand (Joint Motion) requested that the Court vacate those parts of the Board's decision that denied an initial staged rating in excess of 30 percent for PTSD from December 27, 2001 through January 12, 2004 and that denied an initial staged rating in excess of 50 percent for PTSD from January 13, 2004, and remanded the case for readjudication in compliance with directives specified.  The Court promulgated an Order on April 9, 2009 that essentially granted the Joint Motion.

The Board here notes that while the Court's April 2009 order only noted the issue of entitlement to an initial staged rating in excess of 50 percent for PTSD, from November 1, 2004, a review of the March 2009 Joint Motion indicates that the parties also determined that the issue of entitlement to an initial staged rating in excess of 30 percent for PTSD from December 27, 2001 through January 12, 2004 was still on appeal.  Further, due to the actions taken in the March 2008 Board decision, the issue of entitlement to an initial staged rating in excess of 50 percent for PTSD (as noted in the Joint Motion, page 8) is from January 13, 2004 (and not from November 1, 2004, as noted in the Court's April 2009 order).

The March 2008 Board decision also denied service connection for cirrhosis of the liver, to include as secondary to service-connected hepatitis C, granted an initial staged rating of 50 percent for PTSD, from January 13, 2004 through September 19, 2004, and granted entitlement to TDIU.  The March 2009 Joint Motion did not dispute those determinations.  

In a June 2008 rating decision, the RO implemented the allowances of the Board's March 2008 decision, assigning evaluations and effective dates as determined by the Board.  In June 2009, the Veteran expressed continued disagreement with the assigned initial staged evaluations for service-connected PTSD.  As such, the Veteran's appeal with respect to that issue continued.  

In August 2010, the Veteran filed a claim to establish service connection for diabetes mellitus, type II, to include as due to in-service exposure to herbicides.  

In January 2011, the Board denied the Veteran's claim for an initial evaluation in excess of 30 percent for service-connected PTSD from December 27, 2001, through January 12, 2004, and remanded the claim for an initial staged evaluation in excess of 50 percent for service-connected PTSD from January 13, 2004, for further development.  Thereafter, the Veteran appealed the portion of the Board's January 2011 decision that denied his claim for an initial evaluation in excess of 30 percent for service-connected PTSD from December 27, 2001, through January 12, 2004, to the Court.  

In a February 2011 rating decision, the RO established service connection for diabetes mellitus, type II, with peripheral neuropathy of the lower extremities; a 20 percent evaluation was assigned, effective from September 3, 2010.  

In a June 2012 Memorandum Decision, the Court vacated the portion of the January 2011 Board decision that denied the Veteran's claim for an initial evaluation in excess of 30 percent for service-connected PTSD from December 27, 2001, through January 12, 2004, and remanded the matter to the Board for further readjudication consistent with the Memorandum Decision.  

Also, in the June 2012 Memorandum Decision, the Court noted that the matter of entitlement an initial staged evaluation in excess of 50 percent for service-connected PTSD from January 13, 2004, which was remanded by the Board in January 2011, was unaffected as this issue was not under the Court's jurisdiction.  It appears that the Board's January 2011 remand directives concerning this matter have not been undertaken by the RO or VA Appeals Management Center (AMC), and the claim has not been returned to the Board.  Accordingly, this matter is not before the Board at this time.  

In April 2012, the Veteran's private attorney submitted medical evidence reflecting that the Veteran had been diagnosed with obstructive sleep apnea, unspecified insomnia, and periodic limb movement disorder with arousals.  (See a November 2012 private treatment record.)  Accordingly, claims to establish service connection for these disorders have been raised by the record; however, since they have not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, they are not properly before the Board and must be REFERRED to the AOJ for consideration in the first instance.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Representation

When the Veteran filed his initial, informal claim to establish service connection in December 2001, he was unrepresented.  In March 2002, the Veteran submitted a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Vietnam Veterans of America (VVA).  (See a March 2002 VA Form 21-22.)  At all times after this submission, VVA acted on the Veteran's behalf in all VA matters.  However, in February 2006, the Veteran submitted a completed VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of the private attorney who currently represents him in all matters before VA.  The Board notes that the February 2006 VA Form 21-22a effectively revoked VVA as the Veteran's representative, and the private attorney named on the title page now represents the Veteran in these matters.  

Additional Note

As noted above, in the February 2011 rating decision, the RO established service connection for diabetes mellitus, type II, with peripheral neuropathy of the lower extremities; a 20 percent evaluation was assigned, effective from September 3, 2010.  

In a January 2012 rating decision, the RO, inter alia, assigned separate 10 percent evaluations for peripheral neuropathy of each of the Veteran's lower extremities associated with service-connected diabetes mellitus, type II.  These awards were assigned effective from September 3, 2010.  

Later in January 2012, the Veteran's private attorney expressed disagreement with the February 2011 rating decision, asserting, inter alia, that separate evaluations should be assigned for the Veteran's peripheral neuropathy of the lower extremities associated with service-connected diabetes mellitus, type II.  It appears that the Veteran's private attorney was unaware of the January 2012 rating decision which established separate awards for these disorders more than three weeks prior to his statement.  Nonetheless, as separate evaluations for peripheral neuropathy of the lower extremities have been awarded and neither the Veteran nor his private attorney has disagreed with the assigned evaluations or effective dates, these matters are not in appellate jurisdiction.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

The issue of entitlement to an effective date earlier than September 3, 2010, for the grant of service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  



FINDING OF FACT

From December 27, 2001, to January 12, 2004, the Veteran's service-connected PTSD has been manifested by complaints of sleep impairment, increased startle response, anxiety, depression, isolation, nightmares, avoidance, and outbursts of anger; objectively, the competent clinical evidence of record shows mild PTSD symptoms, productive of occupational and social impairment comparable to no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.



CONCLUSION OF LAW

From December 27, 2001, to January 12, 2004, the criteria for an initial evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the December 2003 rating decision granted service connection for PTSD, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's disability on appeal, the relevant criteria have been provided to the Veteran, including in the September 2004 statement of the case.  In March 2006 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).




Duty to Assist

The Veteran's service treatment records, VA outpatient and inpatient treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained.  As will be further discussed below, the evidence of record reflects that the Veteran received private, in-patient treatment for psychiatric symptomatology in 1987 and 1993.  These records have not been sought or obtained by VA.  However, as the Veteran's claim on appeal concerns the severity and manifestations of his service-connected PTSD for the time period from December 27, 2001, to January 12, 2004, these records are not germane to the Veteran's claim other than as medical history.  Accordingly, a remand to obtain these records is not necessary and would merely cause avoidable delay without any additional benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In November 2003 the Veteran was afforded a VA examination that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2003 VA examination obtained in this case is adequate, as it considered the pertinent evidence of record, and included an examination of the Veteran and elicited the Veteran's subjective complaints.  The November 2003 VA examination described the Veteran's PTSD in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Disability Evaluations

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial evaluation assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Specific schedular criteria for rating mental disorders

Under Diagnostic Code 9411, a 30 percent disability rating is assigned for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for PTSD which is productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Discussion

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.  

In light of the extensive procedural history of the Veteran's claim, as recounted in the Introduction, the claim presently on appeal concerns whether an initial evaluation in excess of 30 percent for service-connected PTSD is warranted at any time from December 27, 2001 to January 12, 2004.  See Fenderson, supra.  Accordingly, the Board's analysis of this claim will focus on the evidence of record relating to that time period.  

A March 2002 VA outpatient treatment records reflects that the Veteran denied experiencing feelings of being down, depressed, or hopeless in the past month.  He also denied being bothered by feeling little interest or pleasure in doing things in the past month.  At that time, the clinician noted that the Veteran's depression screen was "normal."  

A VA treatment records dated later in March 2002 reflects the Veteran's reports of experiencing vivid recollections of his Vietnam service and would sometimes awaken by screaming regarding those events.  He also reported periodic experiencing flashbacks, anxiety symptoms, impaired concentration, impaired sleep, and unwarranted outbursts of anger.  At that time, he denied current panic attacks, but reported that he had experienced them in the past.  His interests, appetite, and energy were noted to be normal, and he denied suicidal and homicidal ideation.  He reported a shift in his demeanor since returning from the Republic of Vietnam and reported that other people had found him to be aloof or cold.  He reported being superficially cold and detached when present at his mother's deathbed, an example of how does not experience intensity of affection towards others as he did before his service.  It was noted that the Veteran was hypervigilant and was seated in a very defensive posture.  Upon mental status examination, the Veteran was oriented to time, place, and person, and while his speech contained blocking, it was of normal volume.  Although the Veteran sat in a defensive, yet open, posture and eye contact was difficult to maintain, grooming and hygiene were appropriate, cognition was rational and linear, and insight was adequate.  His affect and mood were blunted, and short- and long-term memory were intact.  The Veteran denied hallucinations, delusions, mania, suicidal ideation, homicidal ideation, and obsessive compulsions.  It was noted that the Veteran did not appear to be responding to internal stimuli.  Chronic PTSD was diagnosed.  

Another March 2002 VA treatment record noted that the Veteran had a good relationship with his brother, but that he had been fatally injured in a car accident.  The Veteran reported not being able to recall his brother's appearance above the shoulders.  The Veteran recounted that his wife also suffered from PTSD due to a prior, abusive relationship.  He reported that he and his wife socialize separately, their communication is variable and sex life is "very very infrequent."  He reported receiving prior psychiatric treatment in approximately 1993 after divorcing his prior spouse.  Upon mental status examination, the Veteran was oriented to time, place, and person, and while he was seated in an open position, he was feeling in a defensive position within the room where he could command and view all activities.  Eye contact was difficult to maintain, grooming and hygiene were appropriate, cognition was rational and linear, and insight was adequate.  His affect was reflective to the content of his speech, mood was dysphoric, and short- and long-term memory were intact.  The Veteran denied suicidal ideation and homicidal ideation, and the flow and volume of his speech was normal.  Chronic PTSD was diagnosed.  

An April 2002 VA treatment record reflects that the Veteran denied crying spells, suicidal ideation, homicidal ideation, symptoms of general anxiety disorder, obsessive-compulsive disorder, mania or psychosis, startle response, hypervigilence, flashbacks, difficulty being in crowds, eating, speaking in crowds, childhood abuse, family-history of psychiatric illness or suicide, feelings of helplessness and hopelessness.  He reported experiencing sleep impairment, and nightmares that he could not remember.  He also reported paranoia, but this was not attributable to his service.  Upon mental status examination, the Veteran was alert and oriented.  Energy, affect, mood, speech, and appetite were normal.  Memory, concentration, abstraction, and attention span were grossly intact.  It was noted that the Veteran experienced depression secondary to interferon treatment for hepatitis C.  Mild PTSD was diagnosed and a GAF score of 70 was assigned.  

A VA treatment records dated later in April 2002 reflects the Veteran's report that, in approximately 1993, he received private in-patient treatment for depression and alcohol abuse during the time of his first divorce.  The Veteran reported an instance of childhood sexual abuse by a family member.  It was noted that the Veteran's hobby of maintaining racecars allowed him to isolate himself.  On mental status examination, the Veteran was oriented to time, place, and person, and he denied suicidal ideation, homicidal ideation, delusions, hallucinations, drug abuse, or alcohol abuse since seeking treatment for such in approximately 1993.  Grooming and hygiene were appropriate, and cognition was rationale and linear.  His insight was adequate, affect was blunted, mood was dysphoric, and it was noted that his short- and long-term memory were intact.  The Veteran sat with an open posture, but the clinician noted that his posture was in a very defensive location within the room.  Chronic PTSD was diagnosed.  

At the November 2003 VA PTSD examination, the Veteran indicated that his Vietnam service had caused him sleep disturbances which he partially compensated for by working a third shift at GM.  The Veteran indicated that he was not currently seeking treatment for his PTSD.  He complained of sleep disturbance, nightmares, recurring anxiety, avoidance in dealing with his symptoms and intrusive thoughts but noted that his current wife was supportive while his two previous wives had difficulty dealing with his PTSD symptoms.  The Veteran noted that he was working at General Motors and had done so for 32 years.  He reported periodic "blow-ups," and it was noted that he was reprimanded at work on one occasion for swearing.  He reported that he had a heavy cigarette smoking habit which began while he was in Vietnam to deal with anxiety.  He had five children with a 12 year old still at home.  Examination revealed a euthymic mood, normal speech (but with some profanity), and a complaint of some problems with impulse control.  He was oriented to time, place and person.  He noted that he had a bad temper and some fights with his wife.  He was not homicidal or suicidal, and there was no evidence of psychosis.  His hygiene and eye contact were good, and his speech was normal.  It was noted that the Veteran demonstrated some at-risk behaviors such as racing cars.  The examiner noted that the Veteran had periodic anxiety, anxiety attacks, and problems with hyperarousal.  He could spell the word "world" forward and backward without problems, and he could remember three out of three words at three minutes.  The impression noted that the Veteran had problems with impulse control, periodic fights, periodic reprimands at work, and sleep disturbance; capacity for improvement was noted to be good.  The diagnosis was mild PTSD, and the GAF score was 62.

At the September 2006 RO hearing the Veteran's wife indicated that the Veteran had sleeping problems and would sometimes wake up and patrol the perimeter.  She also indicated that the Veteran was having increasing problems with anger.  At the June 2007 Board hearing, the Veteran indicated that he could only relate to other former service members.  (See the June 2007 Board Hearing transcript at page 22.)  The Veteran stated that his marital relationship was outstanding (essentially due to understanding and accommodation from his wife) and his relationship with his children was good.  (See the June 2007 Board Hearing transcript at pages 23-24 and 28-29.)  Although this testimony was offered more than two years after the time period currently under consideration, and while it was not specifically asserted that these symptoms occurred between December 27, 2001 and January 12, 2004, the Board will take this testimony into consideration.  

Concerning the Veteran's statements and testimony concerning his psychiatric symptomatology, the Court has firmly held that a lay person, such as the Veteran, is competent to report matters which he experiences first-hand.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board notes that the Veteran is competent to convey his psychiatric symptomatology.  Moreover, concerning the statement from the Veteran's wife, the Board notes that such lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2012).  In the present case, the Board concludes that the Veteran's consistent contact with his wife renders her to be a person who has knowledge of the facts and circumstances of the Veteran's psychiatric state.  Accordingly, the Board concludes that the Veteran's wife is also competent to convey the Veteran's demonstrated psychiatric symptomatology. 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence.  In the present case, the lay statements emanating from the Veteran and his wife, describing the Veteran's psychiatric symptomatology, appear to be congruent with the medical evidence of record.  As such, the lay statements offered by the Veteran and his wife are considered to be credible.

There is no other evidence of record pertaining to the severity or manifestations of the Veteran's service-connected PTSD during the time period currently under consideration.  Several lay statements from the Veteran's service comrades are associated with the claims file.  However, these statements describe the Veteran's Vietnam experiences and did not address the Veteran's PTSD symptomatology during the time period pertinent to this appeal.

While the Board notes that the Veteran has experienced and reported isolation, avoidance, an exaggerate startle response, sleep difficulties, irritability, anxiety, and nightmares due to his service-connected PTSD throughout the time period under consideration, these symptoms are more congruent with the currently-assigned 30 percent evaluation.  The November 2003 VA examiner characterized the Veteran's PTSD as mild, and a steady work history and marriage are shown for this time period, albeit with some difficulties.  The Board notes that the Veteran's reported GAF scores during this time period (62 and 70) reflect essentially mild PTSD symptoms.  (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2010).

The Board notes that the Veteran did not endorse all or nearly all of the symptoms typically associated with a 50 percent evaluation.  There was no evidence showing, for example, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- or long-term memory, impaired judgment, or impaired abstract thinking, circumstantial, circumlocutory, or stereotyped speech.  Nevertheless, in assigning an evaluation, the Board is not required "to find the presence of all, most, or even some, of the enumerated symptoms."  Mauerhan, supra.  As recounted above, the Board has considered the frequency, duration, and severity of the totality of the Veteran's psychiatric symptomatology demonstrated by the evidence of record without consideration of whether such is listed among the criteria of 38 C.F.R. § 4.130.  However, this evidence is not congruent with and does not approximate the criteria for a 50 percent evaluation and is not productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Moreover, the November 2003 VA examiner characterized the Veteran's PTSD as mild, and a steady work history (during the time period under consideration) and marriage are shown during the period under consideration, albeit with some difficulties.  Further, the Board notes that the Veteran's reported GAF scores during this time period (62 and 70) reflect essentially mild PTSD symptoms.  (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV).  

In sum, the preponderance of the evidence is against an initial evaluation in excess of 30 percent for PTSD from December 27, 2001 to January 12, 2004.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected PTSD.  Therefore, a further analysis under Thun is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  However, the record is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected PTSD during the time period under consideration.  To the contrary, the record reflects that the Veteran was employed and able to perform adequately at work from December 27, 2001 to January 12, 2004.  (See e.g., the January 2003 VA examination report.)  Moreover, the Veteran has not alleged that he was unable to has secure or follow a substantially gainful occupation as a result of a service-connected PTSD during the time period under consideration.  Specifically, the Veteran testified that he retired in April 2004.  (See the June 2007 Board Hearing transcript at pages 4-5.)  


ORDER

An initial staged rating in excess of 30 percent for PTSD from December 27, 2001 through January 12, 2004 is denied.


REMAND

As noted in the Introduction, in the February 2011 rating decision, the RO established service connection for diabetes mellitus, type II, with peripheral neuropathy of the lower extremities; a 20 percent initial evaluation was assigned, effective from September 3, 2010.  In the January 2012 rating decision, the RO increased the initial evaluation assigned for service-connected diabetes mellitus, type II, from 20 to 40 percent, effective from September 3, 2010.  Since this increased evaluation was assigned from the date that service connection was awarded, staged ratings were not created with respect to this disability.  See Fenderson, supra.  

In a statement dated later in January 2012, the Veteran's private attorney asserted that the Veteran wished to appeal "the effective date for Diabetes Type II."  While the Board observes that this assertion is less than specific, as the RO's increased evaluation for diabetes mellitus, type II, from 20 to 40 percent was made effective from the date that service connection was awarded, it is reasonable to assume that the Veteran's disagreement is with the effective date assigned for the award of service connection of diabetes mellitus, type II.  

The claims file does not contain a statement of the case with regard to that issue.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board so that the Veteran and his private attorney may be provided a statement of the case addressing the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pursuant to the notice of disagreement received in January 2012 in which the Veteran's private attorney expressed the Veteran's disagreement with the assignment of September 3, 2010, as the effective date for the award of service connection for diabetes mellitus, type II.  Only if the Veteran completes an appeal as to the issue by the timely filing of a substantive appeal should the issue be certified to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


